Title: From George Washington to Jonathan Trumbull, Sr., 12 November 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir
          Head Quarters West-point 12th Novr 1779.
        
        I have been honored with your Excellency’s favor of the 5th.
        The operations to the Southward have been of so much longer duration, than was at first apprehended, and no certain accounts being yet received, that have come to my knowlege, induces me to think, that the probability of an attempt against the enemy in this quarter, more especially considering the advanced state of the season, is a matter of the greatest uncertainty. Under these circumstances, and desirous to avoid every possible expence, I would not wish, that the required number of militia, should at this time be drawn to their places of rendezvous. Their being held in readiness, will be in my opinion sufficient to answer the purpose of the expected co-operation. How far it may be advisable on other accounts, I must leave to your Excellencys determination.
        Besides what I have mentioned, there are other reasons, why the militia should not be assembled, without an absolute occasion. I allude in particular to the condition of our magazines of flour. The uncommon drought, (not to hint at circumstances which must be well known to your Excellency) has affected us exceedingly in this article. A considerable quantity of wheat now

lies in the mills in this State unmanufactured for want of water, and the same cause produces the same effects in some of the neighbouring States.
        I need not take notice to your Excellency of my intention to afford every protection to your State, which our strength—a proper dependence on our supplies—and the situation of things in general, will submit. Our arrangements for the winter shall be directed by these objects. But should the enemy keep themselves united, as at present, and make no considerable detatchments, we may find it absolutely expedient to observe a similar conduct, that the common cause may not encounter the greater evil, while we attempt to avoid the lesser. I am Dr Sir, with the greatest regard, your Excellency’s obedt & hble servt
        
          Go: Washington
        
      